Opinion by
Beaver, J.,
The parties to this controversy are the claimants of a fund in the hands of an auditor for distribution, arising out of the sale by the sheriff of the personal property of a common debtor, after the deduction of certain preferred claims for labor which are not in dispute here. The claim of Ireland & Hughes, the appellees, is founded upon a writ of test. fi. fa., issued out of the court of common pleas of Allegheny county, on the 17th of April, 1895, upon a judgment recovered by them the same day against the firm of A. J. Kelly & Co., which writ was received and indorsed by the sheriff of Washington county, to whom it was addressed: “ Received at 4:50 o’clock p. m. 17th April, 1895.” It was returnable May 6, 1895. The claim of the appellant is based upon a writ of fi. fa. issued upon a judgment obtained by him against the said A. J. Kelly & Co., which said writ was received by the sheriff May 6,1895, at 8:28 A. M. A levy was made upon the personal property of the defendants on both writs May 6, 1895, the levy upon the appellant’s writ being prior in point of time to that made upon the writ of the appellees. The personal property of the defendants levied upon by virtue of both writs was sold by the sheriff on the 13th of May, 1895. The fund raised by this sale, after .the payment of certain preferred claims for labor and expenses of sale and audit, is in controversy, and is not sufficient to pay *639either judgment. Upon the face of these writs, without more, the money belongs to the appellees. It is alleged by the appellant, however, that the appellees, subsequently to the issuing of their writ, so interfered with its execution by the sheriff as to postpone it to the one which was its junior, in accordance with the principle of Weir v. Hale, 3 W. & S. 285, and many subsequent cases. The evidence upon which this allegation is based is found in a letter of- Lee & Chapman, attorneys for the appellees, transmitting the writ of test. fi. fa. to the sheriff, the only sentence relating thereto being the following: “ Please indorse thereon the date of your receipt of same (the writ inclosed) and I will furnish you with a description of property upon which levy is to be made at an early date.” There is no evidence, and, so far as we can find, no allegation of subsequent interference by word or act, with the execution of the writ of, test. fi. fa. by the sheriff on the part of the appellees ‘ or their attorneys. The sole question covered by the numerous assignments of error, therefore, is, did the direction contained in the letter of Lee & Chapman above quoted constitute such an interference, or did it show such an intention to interfere with the execution of the writ in the hands of the sheriff as would postpone it to a writ which was its junior in point of time ? In other words, did it express any other than a bona fide intention of selling and making the money out of the property upon which the writ was a lien from the time of its receipt by the sheriff, so as to make it fraudulent as to subsequent judgment creditors ? This question was carefully and fully considered by the auditor whose report upon the subject is exhaustive and conclusive. The report was upon exceptions, and after argument confirmed by the court below, and we can see no error therein. There is nothing in the language employed by the attorneys of the appellees which in any way indicates a desire to do other than secure the money for their clients by the legitimate use of the writ transmitted to the sheriff. A promise to furnish the officer charged with the execution of the writ with a description of the property upon which the levy is to be made is not in any way an interference with the discharge of his duty. It evinces rather a disposition to assist him in its discharge. The information promised, at least so far as the location of the property was concerned, was furnished the sheriff on the last day of *640the life of the writ, but it was in. time, and enabled him to obey the mandate of his writ, before he was compelled to make return thereto. The disregard by the auditor of the testimony of J. B. Chapman certainly did the appellant no harm. The case of the appellees was made much stronger by his testimony than it was without it.
There is nothing else in the ease requiring consideration. The assignments of error are all overruled, the decree of the court below is affirmed, and the appeal dismissed at the costs of the-appellant.